internal_revenue_service department of the treasury number release date index number uil washington dc person to contact telephone number refer reply to cc fip 4-plr-125986-02 date date legend taxpayer a state a federal_law state a provisions state a division company c committee risk organization report plr-125986-02 date a date b b industry subscribers class a class b class c x y dear this is in reply to your letter of date a in which you requested rulings as to the federal_income_tax consequences under subchapter_l of the internal_revenue_code_of_1986 of the proposed transaction described below facts taxpayer will be formed on approximately date b as a reciprocal insurer under the insurance laws of state a to provide its subscribers liability insurance for risks taxpayer will be structured to qualify as a risk retention group within the meaning of plr-125986-02 state a provisions and federal_law as a reciprocal risk retention group taxpayer will operate as a cooperative organization through which its subscribers acting through an attorney-in-fact a will exchange insurance contracts thereby insuring each other taxpayer will file the national association of insurance commissioners naic approved annual_statement blank for property and casualty insurance_companies with the insurance department of state a the insurance contracts will be issued by taxpayer and will provide risk coverage the contracts will be issued only to members of the b industry who are also subscribers the contracts will be occurrence contracts the contracts will not provide for assessment of the subscribers each subscriber will enter into a subscriber’s agreement agreeing to apply for subscribership in taxpayer and for insurance coverage issued by taxpayer appoint a as attorney-in-fact and authorize it on behalf of the subscriber to exchange contracts of insurance and indemnity with the other subscribers and to manage and conduct the business of taxpayer agree to the role of the committee as the governing body of taxpayer and as representatives of the subscribers and to be bound by its decisions and agree to be bound by and comply with all applicable provisions of the rules and regulations the power_of_attorney the subscriber’s agreement and the policy issued to it taxpayer represents that no subscriber will be at risk for greater than x of taxpayer’s total risk exposure a subscriber may terminate its subscriber’s agreement at the end of any policy year upon providing reasonable advance written notice to a upon termination subscriber’s membership in taxpayer terminates all of subscriber’s outstanding insurance policies from taxpayer are simultaneously cancelled and subscriber’s liability as an underwriter on policies issued by taxpayer terminates with respect to claims occurring after the cancellation upon termination of a subscriber’s membership in taxpayer in accordance with article xi of the rules taxpayer is required to return the balance of the subscriber savings account ssa subject_to approval of the state a division a is a state a business corporation taxpayer will own all the issued and outstanding shares of a’s single class of common voting_stock a will manage and administer taxpayer’s day-to-day insurance functions a is responsible for establishing underwriting criteria reviewing application issuing policies collecting premiums administering investigating and paying claims and paying taxes fees and other administrative expenses a will be paid a quarterly fee for its services pursuant to its authority to contract with others a will contract with company c the rules and regulations the rules will serve as the taxpayer’s corporate bylaws the rules provide that membership in taxpayer becomes effective upon plr-125986-02 execution of a subscriber’s agreement and commitment by the subscriber for payment of its first year’s insurance premium the rules provide that membership will automatically terminate when the insurance coverage of the subscriber is cancelled or terminated memberships are not transferable the rules provide for class a class b and class c subscribers each subscriber is entitled to vote but is limited to no more than y of the entire vote with respect to any one specific proposed resolution the number of votes to which a subscriber is entitled is set forth in the rules the rules provide that the committee has general supervision and control_over taxpayer’s property and affairs the committee appoints and has general supervision and control_over the activities of a subscribers have the right to elect committee at taxpayer’s annual meeting the committee has the authority subject_to approval by state a division to cause the taxpayer to declare and pay dividends and make other distributions to the subscribers in the event of taxpayer’s liquidation or dissolution any residual assets will be allocated among the subscribers and distributed to them in accordance with a plan determined by committee approved by state a division article xi of the rules requires taxpayer to maintain an unassigned surplus account a paid-in_surplus account for each subscriber and a subscriber savings account ssa for each subscriber in class a and class b credits to ssas will be made in accordance with standards and formulas adopted by the committee and may be based on premiums_paid losses_incurred duration of insurance coverage paid-in- surplus and other_relevant_factors credits to ssas will be made no later than march following the calendar_year to which the credits apply also notifications must be mailed by this date to each eligible subscriber setting forth the amount of the credit made to its ssa and the date the amount was credited the rules also provide that upon subscriber’s termination the paid-in-surplus may be returned over a period of years taxpayer represents that with respect to the return of the balance of a ssa upon termination of the subscriber’s agreement if no event has occurred before termination that creates potential loss exposure to taxpayer it is expected that taxpayer would return the remaining ssa if any within days however if an event occurs before termination that creates potential loss exposure to taxpayer taxpayer may defer return of the terminating subscriber’s ssa until the exposure to taxpayer is substantially resolved by the issuance of the organization report once the exposure is substantially resolved by the issuance of such report however it is expected that taxpayer would quantify the amount of the loss exposure charge the subscriber’s ssa for its share of the loss if any and return the remaining ssa if any within days after such resolution law mutual_insurance_company as reciprocal sec_7701 of the internal_revenue_code defines the term corporation to include insurance_companies plr-125986-02 sec_301_7701-1 of the income_tax regulations provides that for purposes of taxation the classification of an organization is determined under the internal_revenue_code rather than under state law the term corporation is not limited to the artificial entity usually known as a corporation but also includes an insurance_company revrul_83_132 1983_2_cb_270 holds that a noncorporate business_entity that is primarily engaged in the business of issuing insurance contracts is an insurance_company and therefore a corporation within the meaning of sec_7701 of the code and thus is taxable as a corporation under the provisions of subchapter_l prior to mutual insurance_companies were taxed under the provisions of the tax_reform_act_of_1986 repealed these provisions and mutual insurance_companies are now taxed under sec_831 of the code sec_831 of the code provides that an insurance_company other than a life_insurance_company is subject_to tax at normal corporate rates on its insurance_company_taxable_income sec_832 defines insurance_company_taxable_income for purposes of the tax imposed by sec_831 as the gross_income of the insurance_company as defined in sec_832 less the deductions allowed by sec_832 a distinguishing factor between a mutual insurer and a stock insurer is that the mutual insurer is controlled by and is operated for the benefit of policyholders neither the code nor the regulations define mutual_insurance_company the courts have determined that the characteristics of a mutual_insurance_company generally are the right of policyholders to be members to the exclusion of others and the right of such members to choose the management the sole business_purpose is to supply insurance substantially at cost the right of members to the return of premiums in excess of those amounts needed to cover losses_and_expenses and common equitable ownership of the assets by the members see revrul_74_196 1974_1_cb_140 current sec_832 is a redesignation of section b which was originally enacted by the revenue act of revenue act of publaw_87_834 section c 1962_3_cb_111 in considering the provisions of the revenue act of the senate_finance_committee described an interinsurer or reciprocal underwriter as reciprocal underwriters and interinsurers differ from ordinary mutual insurance_companies in that their business is conducted by two entities rather one an ordinary mutual_insurance_company receives all of the premium income from insurance and not only pays losses but conducts directly the operation and management of the insurance activities the reciprocal underwriter or interinsurer on the other hand pays its insurance losses but an attorney-in-fact performs all or most of the plr-125986-02 insurance functions-writing policies collecting premiums settling claims keeping records etc -and pays the related expenses for a portion of the premium income of the reciprocal s rep no 87th cong 2d sess 1962_3_cb_707 taxpayer is an unincorporated association through which subscribers acting through a will exchange insurance contracts thereby insuring each other taxpayer’s only business is providing risk coverage substantially at cost subscriber membership terminates simultaneously upon termination of its insurance coverage subscribers through their right to vote select the management and elect members of committee subscribers also have the right to receive policyholder dividends to the extent declared and paid_by taxpayer and have the right to share in the assets of taxpayer upon liquidation taxpayer will pay the insurance losses and a will perform the insurance functions subscriber savings account ssa sec_832 provides that in computing the taxable_income of an insurance_company which is an interinsurer or reciprocal underwriter the increase for the taxable_year in savings credited to subscribers accounts is allowed as a deduction and the decrease for the taxable_year in savings_credited_to_subscriber_accounts is includable as a item_of_gross_income sec_832 defines the terms savings credited to subscribers accounts as the portion of the surplus for the taxable_year that is credited to the individual accounts of subscribers before the 16th day of the third month following the end of the taxable_year but only if the reciprocal would be obligated to pay this amount promptly to the subscriber if he terminated his contract at the close of the taxpayer’s taxable_year sec_832 was originally enacted as section b by the revenue act of in this provision was redesignated sec_832 as part of the consolidation of parts ii and iii of subchapter_l effected by the tax_reform_act_of_1986 publaw_99_514 1986_3_cb_324 because sec_832 represents a redesignation of former section b the provisions of the income_tax regulations issued with respect to prior section b continue to provide guidance on the proper treatment of amounts credited to subscriber savings accounts for federal_income_tax purposes deduction for the increase in ssa and an increase in income for the decrease in ssa sec_1 c i of the regulations provides that with respect to interinsurers and reciprocal underwriters a deduction is allowed for the increase for the taxable_year in savings_credited_to_subscriber_accounts or there is an inclusion as an plr-125986-02 item_of_gross_income the decrease for the taxable_year in savings_credited_to_subscriber_accounts sec_1 c ii provides that the deduction for savings_credited_to_subscriber_accounts may be claimed by a reciprocal only to the extent that the subscriber has a legally enforceable right to receive the amount credited to his account if he withdraws from the exchange and where the amounts credited by the reciprocal to the individual accounts of its subscribers are actually paid to subscribers who terminate their insurance contracts during the taxable_year thus no deduction is allowed for savings_credited_to_subscriber_accounts if the savings are not in fact promptly returned to subscribers when they terminate their contracts sec_1 c iii provides that a reciprocal claiming a deduction under section b now sec_832 must establish and maintain an account for savings_credited_to_subscriber_accounts the opening balance in such account for the first taxable_year for which a deduction is claimed shall be zero and in each taxable_year there shall be added to such account the total amount of savings_credited_to_subscriber_accounts for the taxable_year and there shall be subtracted from such account the total amount of savings subtracted from subscriber accounts for the taxable years however in no case may the amount added to the account exceed the total amount of savings to subscribers for the taxable_year irrespective of the amount of savings_credited_to_subscriber_accounts by the reciprocal for that taxable_year the regulations do not however define the term savings to subscribers for the taxable_year according to the legislative_history underlying section b the special deduction for savings credited to subscribers accounts was intended to benefit pure or classical reciprocals which as a matter of business practice credited any savings from insurance operations to the individual accounts of their subscribers on a yearly basis and which were in fact obligated to pay these savings to a subscriber if the subscriber was to terminate his insurance_contract and withdraw from the exchange at the end of such year see h_r conf_rep 87th cong 2d sess 1962_3_cb_401 accordingly the term savings to subscribers for the taxable_year as used in sec_1 c iii means that the portion of the company’s surplus credited to subscribers which is attributable to current operating income rather than amounts included in surplus for which the source of the funds was the individual subscriber such as subscriber contributions to join the reciprocal or prior earnings see also c ii amounts contractually required to be returned to policyholders due to policy cancellations or erroneously computed premiums are not savings credited to subscribers within the meaning of former section b moreover since the portion of surplus that a pure or classical reciprocal could properly allocate to its individual subscribers would be based on the company’s statutory income rather than taxable_income the term savings to subscribers for the taxable_year refers to the statutory income as reported on company’s naic annual_statement including net underwriting gain_or_loss net investment gain_or_loss other income dividends to plr-125986-02 policyholders and federal and state taxes for state a purposes generally_accepted_accounting_principles gaap is used for statutory purposes sec_1 c iii provides that the increase if any in savings_credited_to_subscriber_accounts for the taxable_year is generally the amount by which the balance in the account for savings credited to subscribers at the close of the current taxable_year exceed the balance of such account at the close of the preceding_taxable_year and the decrease if any for the taxable_year in savings credited to subscriber is generally the amount by which the balance in the account for savings_credited_to_subscriber_accounts for the preceding_taxable_year exceed the balance of such account as of the close of the current taxable_year sec_1 c v requires every reciprocal claiming a deduction under section b current sec_832 to mail to each subscriber written notification of the amount credited to his account for the taxable_year the date on which such amount was credited and the date on which the subscriber’s right to such amount first would be become fixed if such subscriber had terminated his contract at the close of the company’s taxable_year this written notification must be mailed to every subscriber before the 16th day of the third month following the close of the reciprocal’s taxable_year the committee will determine annually by the march following the calendar_year to which the credits apply the portion of the taxpayer’s income that will be credited to the subscribers’ ssas and will notify the subscribers by march setting forth the amount of the credit made to the ssa and the date it was credited the portion of taxpayer’s income credited to ssas will not exceed taxpayer’s gaap net_income for the year in the event of termination of a subscriber’s insurance_contract the balance in its ssa will be paid promptly to the subscriber if an event occurs before termination that creates potential loss exposure to taxpayer payment may only be deferred until the exposure to taxpayer is substantially resolved by the issuance of the organization report payment will be made within days of issuance of the organization report savings credited to ssa treated as dividends_paid or declared sec_832 provides that the subscriber must treat the amounts representing savings credited to his account for a taxable_year as a dividend paid or declared for purposes of computing the subscriber’s taxable_income sec_1 provides that a subscriber of a reciprocal underwriter or interinsurer entitled to the deduction allowed by section former sec_832 b and paragraph c of sec_1 shall treat amounts representing savings credit to its individual_account for the taxable_year as a dividend paid or declared for purposes of computing his taxable_income plr-125986-02 sec_1 further provides that to the extent the insurance premium constituted a deductible expense when paid_or_accrued the subscriber’s taxable_income for the taxable_year will be increased and any loss for the taxable_year will be decreased by the amount credited to his account deduction for policyholder dividends sec_832 provides a deduction for dividends_and_similar_distributions paid or declared to policyholders in their capacity as such in computing the taxable_income of an insurance_company other than a mutual fire insurance_company subject_to tax under sec_831 the term paid or declared is construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company sec_1_832-5 of the regulations allows a deduction for policyholder dividends under sec_832 this section further provides that the deduction is the same as that allowed under former section c to mutual insurance_companies subject_to the tax imposed by now repealed section now sec_831 according to sec_1_822-12 the term dividends_to_policyholders means dividends_and_similar_distributions paid or declared to policyholders in their capacity as such and includes amounts returned to policyholders where the amount is not fixed in the insurance_contract but depends upon the experience of the company or the discretion of the management this regulation also provides that savings credited to the individual accounts of the subscribers of a reciprocal are not considered policyholder dividends_paid or declared within the meaning of the former section f however this regulation provides that actual distributions made by a reciprocal with respect to its subscriber account balances are treated as policyholder dividends under former section c for the year paid deductions for losses_incurred sec_832 allows a deduction for losses_incurred during the year on an insurance_contract losses_incurred are losses paid during the taxable_year net of salvage and reinsurance recovered during the taxable_year plus all unpaid_losses on life_insurance contracts and all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year minus all unpaid_losses on life_insurance contracts and all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year plus estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year less estimated salvage and reinsurance recoverable as of the end of the taxable_year absorption of losses plr-125986-02 sec_1 provides that amounts credited to a subscriber’s account which are taken into income by him and which subsequently are used to absorb losses of the reciprocal shall be treated by the subscriber as an additional insurance expense for the taxable_year in which the amounts are absorbed such amounts may be deducted in computing taxable_income to the extent insurance constitutes an otherwise properly deductible expense for such taxable_year holdings held accordingly based on the information submitted and representations made it i sec_1 taxpayer is a mutual_insurance_company that is an interinsurer or reciprocal underwriter within the meaning of sec_832 of the code taxpayer is allowed a deduction for the increase for the taxable_year in savings credited to the subscriber savings accounts ssas taxpayer will include as an item_of_gross_income the decrease for the taxable_year in savings credited to the ssas amounts representing savings credited to a ssa for the taxable_year shall be treated by the subscriber as a dividend paid or declared for purposes of computing its taxable_income to the extent the insurance premium paid_by a subscriber constituted a deductible expense when paid_or_accrued the subscriber’s taxable_income for the taxable_year will be increased and any loss for the taxable_year will be decreased by the amount credited to the ssa taxpayer shall be allowed a deduction for policyholder dividends_paid or declared to policyholders in their capacity as such taxpayer shall be allowed deductions for losses_incurred as defined in sec_832 amounts credited to a ssa that were taken into income and which subsequently are used to absorb losses of taxpayer constitute an additional deductible insurance expense for the subscriber for the taxable_year in which the amounts are absorbed losses for this purposes include the portion of gaap losses credited to the ssa a copy of this ruling should be attached to taxpayer’s federal_income_tax return for the taxable_year of the proposed transaction no opinion is expressed as to the tax treatment of the proposed transaction under any other provisions of the code and regulations which may be applicable plr-125986-02 thereto or the tax treatment of any effects resulting from the proposed transaction which are not specifically set forth in this ruling letter this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
